___________

                             No. 95-2500
                             ___________


John C. Wray, II,                 *
                                  *
          Appellant,              *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   District of Nebraska.
David Avery; Harold W. Clarke;    *
Charles West,                     *        [UNPUBLISHED]
                                  *
          Appellees.              *

                             ___________

                    Submitted:   January 19, 1996

                        Filed: January 23, 1996
                             ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                           ___________


PER CURIAM.


     Nebraska inmate John Wray appeals the district court's1 grant
of summary judgment to defendant prison officials in his 42 U.S.C.
§ 1983 action.     Having carefully reviewed the record and the
parties' briefs, we conclude that summary judgment was properly
granted, and we affirm the judgment of the district court. See 8th
Cir. R. 47B.




     1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-